Citation Nr: 0526603	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  02-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to service-connected PTSD.

2.  Entitlement to service connection for hemorrhoids, to 
include as secondary to a gastrointestinal disorder and 
service-connected PTSD.

3.  Entitlement to service connection for a tumor of the 
back.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In August 2005 the veteran presented testimony at 
a hearing before the undersigned Veterans' Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his August 2005 Board hearing the veteran essentially 
stated that he had experienced gastrointestinal problems ever 
since serving in Vietnam.  He further indicated that he 
believed his gastrointestinal problems were related to his 
service-connected PTSD.  He further remarked that his 
hemorrhoids were are also related to his gastrointestinal 
problems and his service-connected PTSD.  The Board finds 
that the veteran should be scheduled for the appropriate 
examinations to address his contentions as to these issues.  
38 C.F.R. § 3.159(c)(4).

The veteran also testified that he received treatment for a 
back condition at a VA medical facility in Richmond in 1971.  
It does not appear, however, that an attempt to obtain these 
records has been undertaken.  As the records are relevant to 
the issue of service connection for a tumor of the back, the 
records should be obtained to ensure a complete record for 
appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Following receipt (or non-receipt) of the records, the RO 
should determine whether the veteran should be schedule for a 
VA spine examination to address his contentions concerning 
this issue.

Accordingly, the case is hereby REMANDED for the following 
actions: 

1.  The RO should attempt to obtain any 
treatment records relating to the 
veteran's back in 1971 from the VAMC in 
Richmond, Virginia.

2.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the nature and etiology of any 
gastrointestinal disorder and hemorrhoids 
that might be present.  The examiner 
should offer an opinion, based on a 
review of the record, as to whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that a current 
gastrointestinal disorder is related to 
the veteran's military service.  If it is 
determined that the gastrointestinal 
disorder is not related to service, the 
examiner should state whether the 
gastrointestinal disorder is related to 
or aggravated by service-connected PTSD.

The examiner should also offer an 
opinion, based on a review of the record, 
as to whether it is at least as likely as 
not that hemorrhoids are related to the 
veteran's military service.  If it is 
determined that hemorrhoids are not 
related to service, the examiner should 
state whether hemorrhoids are related to 
or aggravated by service-connected PTSD 
and also whether they are related to or 
aggravated by a gastrointestinal 
disorder.

It is imperative that the claims file be 
made available to the examiner(s) and 
reviewed by the examiner(s) in connection 
with the examinations.

3.  The veteran should also be scheduled, 
if deemed necessary following the receipt 
or non-receipt of VA treatment records, 
for a VA examination to determine the 
nature and etiology of any tumor of the 
back disability that might be present.

4.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


